IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-72,807-04


                           EX PARTE ISMAIL SHABAZZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 8785 IN THE 411TH DISTRICT COURT
                             FROM TRINITY COUNTY

        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and

sentenced to fifty years’ imprisonment. The Thirteenth Court of Appeals affirmed his conviction.

Shabazz v. State, No. 13-05-00237-CR (Tex. App.—Corpus Christi–Edinburg May 11, 2006) (not

designated for publication).

        Applicant contends that a juror was related to the victim and was biased. He also alleges that

when the prosecutor learned of this, he committed prosecutorial misconduct when he told the juror

that “it was better that she was related to the victim” and did not report this conversation to the court
                                                                                                       2

or the defense. The record contains an affidavit from the juror dated after Applicant’s prior writ was

decided.

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. The trial court may use any

means set out in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether one of the

jurors was biased against Applicant, depriving him of a fair trial by an impartial jury. The trial court

shall also make findings of fact addressing Applicant’s contention that the prosecutor committed

prosecutorial misconduct. The trial court shall also make any other findings of fact and conclusions

of law that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas

corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.


Filed: March 2, 2016
Do not publish